Citation Nr: 0504236	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
claim phrased as whether new and material evidence had been 
submitted to reopen a claim for an ear condition (to include 
hearing loss or tinnitus) and sinus headaches.  The RO also 
denied a claim for service connection for tinnitus.  Review 
of the record reveals that the RO denied a claim for service 
connection for sinus headaches and an unspecified "ear 
condition" in an unappealed March 1982 decision.  The RO 
declined to reopen a claim for service connection for 
bilateral hearing loss in July 1999.  The RO has not 
previously denied a claims specifically alleging tinnitus, 
and the records associated since the inception of the appeal 
reflects a diagnosis of tinnitus not previously of record.  
The Board, therefore, has rephrased this issue on the title 
page to reflect the procedural status of the claim.  See 
generally Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(a diagnosis of a disability not previously considered by the 
agency of original jurisdiction states a new claim for the 
purposes of jurisdiction).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that symptoms of ringing of the ears have 
been manifest since an in-service head injury.  His VA clinic 
records reflect a current diagnosis of tinnitus.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that, where there is lay evidence of in-service tinnitus and 
continuity thereafter with a current diagnosis established by 
the medical evidence, the evidence suffices to indicate the 
disability may be associated with active service.  Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Accordingly, VA must 
obtain medical opinion as necessary to decide the case.  Id.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

The Board next notes that, in August 2003, the veteran 
submitted an Authorization and Consent Form regarding his 
private medical records in the custody of Dr. James Hardy, 
M.D.  This authorization form included all necessary 
information to identify the custodian of record other than 
the correct zip code.  The United States Postal Service zip 
code website indicates that the specific address for Dr. 
Hardy is 601 E. Dixie Avenue, Suite 901, Leesburg, Florida 
34798-5998.  The case is remanded to the RO to obtain these 
properly identified records by the veteran.

The veteran also claims the existence of additional service 
medical records not currently associated with the claims 
folder.  Specifically, he reports treatment for a jump injury 
at Fort Bragg in 1960-1961 and having filled out a report of 
medical history upon his discharge.  VA has a continuing duty 
to obtain records in the possession of a federal agency, and 
must make continuing efforts to locate all identified records 
unless the records are deemed not to exist or that further 
efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2004).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should take all necessary action to 
obtain complete medical records from the 
following physician:

Dr. James Hardy of 601 E. Dixie 
Avenue, Suite 901, Leesburg, 
Florida 34798-5998.

2.  The RO should undertake the necessary 
action to obtain the following records in the 
possession of a federal agency:  

(a) the veteran's treatment 
records from Fort Bragg, New York 
in approximately 1960-1961; and 
(b) the veteran's report of 
medical history at the time of his 
discharge examination performed in 
February 1962

3.  The RO should obtain complete clinic 
records from the Gainesville, Florida VA 
Medical Center (VAMC) since December 2003.

4.  Upon the receipt of any additional records, 
the RO should schedule the veteran for 
audiology examination in order to determine the 
etiology of his tinnitus.  The examiner should 
be requested to provide opinion as to whether 
it is at least as likely as not that the 
veteran's tinnitus had its onset is service or 
is otherwise related to event(s) during active 
service.  The claims folder and a copy of this 
remand must be made available to the examiner 
prior to the examination for review. 

5.  Thereafter, the RO should readjudicate the 
claims of entitlement to service connection for 
tinnitus and vertigo as well as the claims to 
reopen service connection for headaches and 
vertigo.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




